THE THIRTEENTH COURT OF APPEALS

                                    13-13-00631-CV


             The State of Texas for the Best Interest and Protection of C. B.


                                  On Appeal from the
                        Probate Court of Hidalgo County, Texas
                                Trial Cause No. L-7713


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although she is exempt from payment due to her affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

October 30, 2014